DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on September 28, 2021 have been reviewed and considered.  Claims 1 and 3-15 are pending in which claims 1 and 15 have been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-6, and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huhn et al. (USPN 4,996,723) (hereinafter “Huhn”).
	Regarding Claim 1, Huhn discloses of a garment (10, see Figure 3) for use in clinical inspection (note any garment is capable of being worn at any time or during any event), the garment comprising:
	a front panel having a top edge (via upper perimeter edge of 24 @ the front side, see Figure 3);
	an opposing back panel having a top edge (note upper perimeter edge of 24/20 as shown in Figure 4) and being connected with the front panel along a lateral edge so as to form a cavity in which an upper body of a subject is received when the garment is worn (see Figures 3-4);
	a pair of opposing hollow sleeves (via 18), each of the sleeves being connected to at least one of the front or back panel and in communication with the cavity so as to receive an arm of the subject when the garment is worn (see Figure 3);
	a collar (via 38 when 48/50 is connected, see Figure 3) configured to surround a neck of the subject when the garment is worn (see Figure 3), the collar comprising a top perimeter and a bottom perimeter (see diagram below), the bottom perimeter being configured to surround a neck of the subject when the garment is worn (see Figure 3/note diagram below);
	a pair of shoulder straps (note diagram below), each of the straps being connected at one end to the bottom perimeter of collar (see Figure 3) and at an 
	a first opening (note diagram below) formed by at least the shoulder straps (see Figure 3/note diagram below), the top edge of the front panel (via upper perimeter edge of 24 @ the front side, see Figure 3), and the bottom perimeter of the collar (note diagram below), and configured to expose a top portion of a chest of the subject when the garment is worn (see Figure 3);
	a second opening (note diagram below) formed by at least the shoulder straps (see Figure 3/note diagram below), the top edge of the back panel (note upper perimeter edge of 24/20 as shown in Figure 4), and the bottom perimeter of the collar (note diagram below), and configured to expose a top portion of a back of the subject when the garment is worn (see Figure 3); 
	a first guide line (via perimeter edge of 50) located on the collar proximate to the first opening (see diagram below); and 
	a second guide line (via a line of 20) located on the front panel (24 @ the front side, see Figure 3); and spaced apart from the top edge of the front panel (via upper perimeter edge of 24 @ the front side, see Figure 3), the first and second guide lines spaced apart from one another by a predetermined distance (see Figure 3), (Figures 3-4, Col. 1, lines 55-68, Col. 2, lines 1-20).

    PNG
    media_image1.png
    540
    700
    media_image1.png
    Greyscale

	Regarding claims 3-6 and 9-14, Huhn discloses the invention as claimed above.  Further Huhn discloses:
	(claim 3), further comprising: a third guide line (via 34) located on the collar proximate to the second opening (note diagram above); and a fourth guide line (note top perimeter edge of 20 @ the back, reference Figures 2-4) located on the back panel, the third and fourth guide lines spaced apart from one another by a predetermined distance (see Figures 2-4);
	(claim 4), wherein the second guide line (via a line of 20) is located proximate the top edge of the front panel (via upper perimeter edge of 24 @ the front side, see Figure 3);
	(claim 5), wherein the top edge (via upper perimeter edge of 24 @ the front side, see Figure 3) of the front panel has a V-shape (note widened, round V-shape, see Figure 3);
	(claim 6), wherein a nadir of the top edge via upper perimeter edge of 24 @ the front side, see Figure 3) is configured to extend to a xiphoid process of the subject when the garment is worn (see Figure 3);
	(claim 9), wherein the top edge of the front panel and portions of the collar and the shoulder straps bordering on the first opening are reinforced with one of threading or additional material (via 44, 46, & via one side of 48, see Figure 3);
	(claim 10), wherein the top edge of the back panel and portions of the collar and the shoulder straps bordering on the second opening are reinforced with one of threading or additional material (via 34 and via another side of 48, see Figures 3-4);
	(claim 11), wherein the top edge of the back panel (note upper perimeter edge of 24/20 as shown in Figure 4) extends generally horizontally (reference Figures 1-4) between the sleeves (via 18);
	(claim 12), wherein when the garment (10) is worn by the subject, the second opening (note diagram above) is configured to be positioned over an area of the back of the subject that the subject is able to reach by hand (see Figures 3-4);
	(claim 14), wherein the collar is cylindrical (via 38 when 48/50 is connected, see Figure 3), (Figures 3-4, Col. 1, lines 55-68, Col. 2, lines 1-20).


	Regarding Claim 15, Huhn discloses of a garment (10, see Figure 3) for use in clinical inspection (note any garment is capable of being worn at any time or during any event), the garment comprising:
	a front panel having a top edge (via upper perimeter edge of 24 @ the front side, see Figure 3);
	an opposing back panel having a top edge (note upper perimeter edge of 24/20 as shown in Figure 4) and being connected with the front panel along a lateral edge so as to form a cavity in which an upper body of a subject is received when the garment is worn (see Figures 3-4);
	a collar (via 38 when 48/50 is connected, see Figure 3) configured to surround a neck of the subject when the garment is worn (see Figure 3), the collar comprising a top perimeter and a bottom perimeter (see diagram above), the bottom perimeter being configured to surround a neck of the subject when the garment is worn (see Figure 3/note diagram above);
	a pair of shoulder straps (note diagram above), each of the straps being connected at one end to the bottom perimeter of collar (see Figure 3) and at an opposing end to at least one of the front panel (via 24, see Figure 3) or the back panel,
	a first opening (note diagram above) formed by at least the shoulder straps (see Figure 3/note diagram above), the top edge of the front panel (via upper perimeter edge of 24 @ the front side, see Figure 3), and the bottom perimeter of the collar (note diagram above), and configured to expose a top portion of a chest of the subject when the garment is worn (see Figure 3); and
	a second opening (note diagram above) formed by at least the shoulder straps (see Figure 3/note diagram above), the top edge of the back panel (note upper perimeter edge of 24/20 as shown in Figure 4), and the bottom perimeter of the collar (note diagram above, and configured to expose a top portion of a back of the subject when the garment is worn (see Figure 3); 
	a first guide line (via perimeter edge of 50) located on the collar proximate to the first opening (see diagram above); and 
	a second guide line (via a line of 20) located on the front panel (24 @ the front side, see Figure 3); and spaced apart from the top edge of the front panel (via upper perimeter edge of 24 @ the front side, see Figure 3), the first and second guide lines spaced apart from one another by a predetermined distance (see Figure 3), (Figures 3-4, Col. 1, lines 55-68, Col. 2, lines 1-20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. 	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Huhn (USPN 4,996,723) in view of Boyles (USPN 7,073,204).
	Regarding Claims 7 and 8, Huhn discloses the invention as
substantially claimed above. Huhn does not disclose wherein the front and
back panels, the sleeves, the collar, and the shoulder straps are made from a blend of
cotton and spandex and wherein a ratio of cotton to spandex is between about 86/14 to
about 95/5.
	Boyles teaches of providing a clinical inspection garment wherein it is made from
a blend of cotton and spandex, (Col. 6, lines 21-41).
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to provide the garment of Huhn wherein it is made from a blend of cotton and spandex as taught by Boyles so that the
garment is substantially soft and comfortable, (Col. 6, lines 21-41).
	The device as modified however does not disclose of wherein a ratio of the
cotton to spandex is between about 86/14 to about 95/5. However, since it has been
held that where the general conditions of a claim are disclosed in the prior art,
discovering the optimum or workable ranges involves only routine skill in the art. In re
Aller, 105 USPQ 233.

10. 	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Huhn (USPN 4,996,723) in view of Snyder (US PG Pub 2010/0299810).
	Regarding Claim 13, Huhn discloses the invention as substantially
claimed above. Huhn does not disclose wherein at least one writing located
on at least one of the front or back panel.
	Snyder teaches of providing a clinical inspection garment wherein at least one
writing located on at least one of the front or back panel, (note “XYZ”), [0022], [0027].
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to provide the garment of Huhn wherein
at least one writing located on at least one of the front or back panel as taught by
Snyder to indicate levels of medical care, [0027].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732